Garland, J.,

delivered the opinion of the court.
The plaintiffs commenced this suit against the defendants on an injunction bond, executed by Whiting & Co., and Saunders as surety, filed in a suit commenced by Whiting & Co., to arrest the execution of a judgment which the plaintiffs had against William Youngblood. The injunction was dissolved. There was judgment in (he court below against Saunders, the surety, and he appealed. The record comes up with a certificate, that it contains all the documents and evidence adduced by the parties on the trial of the cause. In this court, the defendant does not contest the correctness of {he judgment rendered upon the evidence, but asks us to remand the cause, offering to the *99court an affidavit made since the judgment was rendered, alleging that a continuance was improperly denied him, when asked for in the court below. The record contains no motion for a continuance or any reason offered for one, but the counsel contends this court ought to listen to it now, and remand the cause, if injustice has been done. •The adoption of any such practice, would lead to endless delays and difficulties in the administration of justice, and cannot be tolerated. It is expressly forbidden to us to enter into an examination of any such questions, unless they appear on the record. Code of Practice, articles 894, 895. 8 Martin, N. S., 435, 453. 1 Louisiana Reports, 3231 3 Idem., 516. 6 Idem., 402.
We have been asked to give ten per cent, damages for a frivolous appeal, but as the judgment is against a surety and bears ten per centum interest per annum, we have decided not to allow them ; but affirm the judgment of the District Court, with costs.